Citation Nr: 0831471	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for anxiety disorder.

2. Entitlement to service connection for low back strain.

3. Entitlement to service connection for nose bleeds.

4. Entitlement to service connection for a left shoulder 
disorder.

5. Entitlement to service connection for bilateral lower 
extremity numbness.

6. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The appellant served with the National Guard to include 
active duty for training from February 1976 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and August 2004 rating 
decisions by the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA). The issues of 
service connection for a low back disorder, nose bleeds, and 
an anxiety disorder were previously before the Board in 
February 2000 and September 2005 remands. In September 2005 
the Board remanded the claims for additional development to 
include associating outstanding Social Security 
Administration (SSA) records, private medical records, and 
scheduling a VA mental health examination. Such development 
has been completed and the case is ready for appellate 
review.  


FINDINGS OF FACT

1. An anxiety disorder was neither incurred nor aggravated 
during active duty for training and is not otherwise linked 
to such service. 

2. A low back strain was not manifest during active duty for 
training and is not otherwise linked to such service. 

3. A nose bleed disorder was not manifest during active duty 
for training and is not otherwise linked to such service. 

4. A left shoulder disorder was not manifest during active 
duty for training and is not otherwise linked to such 
service. 

5. Numbness in the appellant's lower extremities was not 
manifest during active duty for training and is not otherwise 
linked to such service.

6. Hypertension was not manifest during active duty for 
training and is not otherwise linked to such service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for an anxiety disorder are not met. 38 U.S.C.A. §§  1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007). 

2. The criteria for the establishment of service connection 
for a low back strain are not met. 38 U.S.C.A. §§  1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007). 

3. The criteria for the establishment of service connection 
for a nose bleed disorder are not met. 38 U.S.C.A. §§  1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

4. The criteria for the establishment of service connection 
for a left shoulder disorder are not met. 38 U.S.C.A. 
§§  1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

5. The criteria for the establishment of service connection 
for lower extremity numbness are not met. 38 U.S.C.A. 
§§  1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

6. The criteria for the establishment of service connection 
for hypertension are not met. 38 U.S.C.A. §§  1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the appellant dated in April 2004 
and June 2004. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. However, the appellant was 
nonetheless so advised at the inception of her claim, by 
letter dated in June 2004.  

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, private medical records, and SSA records are 
associated with the claims file. Additionally, the appellant 
was afforded a VA examination for her anxiety disorder. 

The appellant was not afforded a VA examination for her 
claims of low back disorder, hypertension, left shoulder 
disorder, nose bleeds, and numbness in her lower extremities. 
In this circumstance, there is no duty on the part of VA to 
provide medical examinations, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that she has the disorders in question, and 
further substantiating evidence suggestive of a linkage 
between her active service and the current disorders, if 
shown. The appellant has not done so, and no evidence thus 
supportive has otherwise been obtained. Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the appellant under the Veterans Claims 
Assistance Act (VCAA), does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    
 
The appellant and her representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide her claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained, and the case is 
ready for appellate review.






Analyses

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability. Watson v. Brown, 4 Vet. App. 309 
(1993).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  38 C.F.R. § 3.304(b).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).

The appellant alleges that her disabilities were manifest 
during Reserve and National Guard service. In this regard, 
the Board notes that only "veterans" are entitled to VA 
compensation under 38 U.S.C.A. §§ 1110 and 1131, which does 
not include Reserve and National Guard service alone. Thus, 
the appellant contends that her disabilities were manifest 
during her active duty for training service (ACDUTRA). To 
establish status as a "veteran" based upon a period of 
ACDUTRA service, a claimant must establish that she was 
disabled from a disease or injury incurred or aggravated in 
line of duty during that period of ACDUTRA.  38 C.F.R. § 
3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that 
a claimant has established status as a "veteran" for purposes 
of other periods of service (e.g., the veteran's period of 
active duty in the Army) does not obviate the need to 
establish that the claimant is also a "veteran" for purposes 
of the period of ACDUTRA where the claim for benefits is 
premised on that period of ACDUTRA.  Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA is defined, in part, as full-time duty in the Armed 
Forces performed by Reserves for training purposes. 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty for 
training is generally duty (other than full-time duty) 
prescribed for Reserves or duty performed by a member of the 
National Guard of any state (other than full- time duty). 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). Annual training is an 
example of active duty for training while weekend drills are 
inactive duty. Presumptive periods do not apply to active 
duty for training or inactive duty for training. Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  

The appellant's military service includes one period of 
ACDUTRA service from February 1976 to May 1976.

Service connection for an anxiety disorder

The appellant claims that her current anxiety disorder is 
related to her ACDUTRA service. Because there is no competent 
medical evidence relating her current mental disorders to 
ACDUTRA service, the claim must be denied.   

Service medical records, dated March and April 1976, reflect 
that the appellant sought treatment for a nervous disorder, 
but do not state cause of the nervous disorder or whether it 
was a chronic disorder. She was treated with prescription 
medication. 

Private medical records from 1992 through the present show 
that the appellant received periodic psychiatric treatment. 
The earliest records from CAHABA Center for Mental Health, 
dated August 1992, show that the appellant reported 
experiencing depression beginning in 1972 after her friend 
died in a house fire. In this report, she received a major 
depression diagnosis. More recently, private medical records, 
dated 2002, show that the appellant sought mental health 
treatment to cope with recent deaths in her family. 
Throughout the record, there is no reference to the any event 
during ACDUTRA service causing or aggravating any mental 
disorder experienced by the appellant.   

SSA records, dated January 2003, reflect that the appellant 
received SSA disability benefits due to her major depression 
and chronic pain syndrome. In these records, there is no 
reference to any event or injury during the appellant's 
ACDUTRA service as being related to her current disabilities.  

The record also includes a VA medical opinion, dated April 
2008. In the opinion, the examiner reviewed the entire claims 
file. He noted that the veteran has a lengthy history of 
mental illness with various diagnoses over the years 
including adjustment disorder, Post Traumatic Stress Disorder 
(PTSD), and major depressive disorder. The examiner 
identifies several instances in the record where the 
appellant specifically stated that her mental disorders began 
during adolescence. He also states that since service medical 
records reflect that the appellant sought treatment during 
her eighth day of her ACDUTRA service, it is highly likely 
that the service medical records reflecting mental health 
treatment involve a continuation of treatment for her 
preexisting psychiatric disorders. The examiner also opined 
that the appellant's mental disorder was not aggravated by 
her ACDUTRA service since her symptoms were related to 
preexisting conditions and there is nothing in the record 
showing that her ACDUTRA service aggravated any of her 
preexisting mental disorders.  

In its entirety, the record does not show that the 
appellant's current mental disorders were incurred in or 
aggravated by her brief ACDUTRA service. The appellant has 
sought mental health treatment for many years and received 
varying diagnoses. Within the medical records, there is no 
reference to any event, injury or disease during the 
appellant's brief ACDUTRA service that may be related to any 
current mental disorder(s). Throughout the medical record, 
references are made to other events, such as family deaths or 
problems with interpersonal relationship, as being the cause 
of the treated mental disorder. Without competent medical 
evidence showing that her current mental disorders are 
etiologically related to her ACDUTRA service, service 
connection for an anxiety disorder must be denied.   

Service connection for a back disorder, nose bleeds, left 
shoulder disorder, lower extremity numbness, and hypertension 

The record does not show that these disabilities were 
manifested during the appellant's active duty for training 
service. Without any competent evidence of an etiological 
link between the current disabilities and any incident of her 
ACDUTRA service, the claims must be denied. 

The veteran's service medical records do not contain any 
complaints or treatments for a back disorder, nose bleeds, 
left shoulder disorder, lower extremity numbness, or 
hypertension.  

Various private medical records, dated from 1993 to 2003, 
refer to complaints or treatments for a back disorder, left 
shoulder burstis, lower extremity numbness, and hypertension. 
However, none of these records contain any reference to an 
event, injury, or disease incurred during the appellant's 
ACDUTRA service that may be etiologically related to the 
current disorders. 

The appellant was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the June 2004 letter 
from the RO to her, but she has failed to do so. A claimant 
has a responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the appellant was clearly advised in the letter 
of the need to submit medical evidence of a current disorder 
and a relationship between a current disorder and an injury, 
disease or event in service. While the appellant is clearly 
of the opinion that her disorders are related to her ACDUTRA 
service, as a layperson, the appellant is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Competent medical 
evidence is required. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a). Without competent medical evidence of a nexus 
between the claimed disabilities and ACDUTRA service, the 
claims must be denied.  


ORDER

Service connection for anxiety disorder is denied.

Service connection for low back strain is denied.

Service connection for nose bleeds is denied.

Service connection for a left shoulder disorder is denied.

 Service connection for bilateral lower extremity numbness is 
denied.

Service connection for hypertension is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


